United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3227
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Victor Ray Jackson,                     * Western District of Missouri.
                                        *
            Appellant.                  *      [UNPUBLISHED]
                                   ___________

                         Submitted: March 6, 2003
                             Filed: March 13, 2003
                                  ___________

Before BOWMAN, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Victor Ray Jackson pleaded guilty to attempting to employ, use, persuade,
induce, and entice a minor to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct with reason to know that such visual
depiction would be transported in interstate commerce. See 18 U.S.C. § 2251(a)
(2001). The District Court1 sentenced him to 210 months of imprisonment and 5
years of supervised release. On appeal, his counsel has moved to withdraw and has


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that U.S.S.G.
§ 4B1.5 (2001), which provides enhanced penalties for sex offenders against minors,
should not have been applied to Jackson because he was not convicted of a “covered
sex crime.” We affirm.

       Jackson stipulated that he had agreed to pay the victim to meet him and to
engage in sexually explicit conduct, which he would photograph, and we thus agree
with the District Court that Jackson’s pleaded-to offense was a “covered sex crime”
under section 4B1.5. See U.S.S.G. § 4B1.5, cmt. n.2 (“covered sex crime” includes
offense against minor under Chapter 110 of Title 18 of United States Code, but
specifically excludes trafficking in, receipt of, or possession of child pornography,
or recordkeeping offense).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-